Citation Nr: 0700138	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-39 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of both upper extremities to include as due to 
exposure to herbicides. 

2. Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides. 

3.  Entitlement to an effective date earlier than January 11, 
2005 for the grant of service connection for erectile 
dysfunction.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran did not have peripheral neuropathy during 
service or within the initial post-service year, nor does he 
currently have peripheral neuropathy that is causally related 
to Agent Orange exposure or other incident of military 
service.  

2.  The veteran did not have diabetes mellitus during service 
or within the initial post-service year, nor does he 
currently have diabetes mellitus that is causally related to 
Agent Orange exposure or other incident of military service.  

3.  A claim for service connection for erectile dysfunction 
was not received prior to January 11, 2005.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active service nor may peripheral neuropathy be presumed 
it have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service nor may peripheral neuropathy be presumed it 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

3.  An effective date prior to January 11, 2005 for service 
connection for erectile dysfunction is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including diabetes mellitus and 
peripheral neuropathy, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era, and has a certain 
listed disability, shall be presumed to have been exposed 
during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  Disorders which have 
been positively associated with Agent Orange include 
peripheral neuropathy and Type II diabetes mellitus.  38 
C.F.R. § 3.309(e).   The record shows that the veteran has 
been awarded the Vietnam service medal with one star, the 
Vietnam Campaign Medal with device, and he Republic of 
Vietnam Cross of Gallantry with palm.  



Peripheral Neuropathy

Service connection for numbness of the legs, hands, and 
fingers, claimed to be a result of exposure to Agent Orange, 
was denied by the RO in December 1994.  Since then, section 
3.309(e) has been amended to include acute and subacute 
peripheral neuropathy as a disease associated with exposure 
to an herbicide agent.  61 Fed. Reg. 57586 (November 7, 
1996).  The RO has reviewed the veteran's claim for service 
connection on a de novo basis.  Where there is an intervening 
change in law or regulation that creates a new basis of 
entitlement to the benefit, the claim may be reviewed on a de 
novo basis.  Spencer v. Brown, 4 Vet. App. 283 (1993).  The 
Board will take the same approach as the RO and review the 
claim for service connection for peripheral neuropathy on a 
de novo basis.

The veteran's service medical records (SMR's) show no 
findings referable to peripheral neuropathy.  VA outpatient 
treatment records beginning in 1970 and into 2005 show no 
treatment for peripheral neuropathy.  On VA examination in 
October 1992, the veteran complained of a tremor involving 
the right upper extremity, which he reported had been present 
for the past 10 years.  The examiner stated that there was no 
evidence of a peripheral neuropathy.  While on VA examination 
in November 1995, the examiner found that the veteran did 
appear to have a peripheral neuropathy as well as an 
intention tremor of the right upper extremity, he also stated 
that the cause of this could not be determined from 
examination or review of the claims file.  Further, on VA 
examination in August 2003, the examiner stated that upper 
extremity neuropathy, alleged, was not found and that the 
neurological examination was within normal limits with no 
objective clinical evidence of peripheral neuropathy.  The 
examiner stated that it was suspected that the intermittent 
sensory symptoms are psychogenic in etiology, and that 
definitely there was no clinical evidence of a diffuse 
peripheral neuropathy that could be attributed to Agent 
Orange.  The Board finds that this most recent examination 
finding to be more probative on this issue of a current 
disability since the examiner offered concise findings of a 
definite nature.  The 1995 examiner's finding that the 
veteran "appeared" to have peripheral neuropathy is more 
speculative, stating a mere possibility and therefore is 
given less evidentiary weight relative to the other more 
considered finding.  See, Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative).  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method by which an 
applicant may show causation, and thereby establish service 
connection.

A claim for service connection must be based on a diagnosed 
current disorder.  The medical evidence does not show the 
veteran to be diagnosed with peripheral neuropathy.  
Therefore, there is no basis on which to apply a connection 
with his presumed exposure to herbicides during his service 
in Vietnam.  Caluza v. Brown, 7 Vet. App. at 506.  In terms 
of whether the veteran is entitled to service connection on a 
direct basis of causation, as set forth above, there is no 
evidence in his SMRs that shows any type neurologic disorder, 
and there is no current disorder which could be associated 
with service.  Absent a showing of current disability, the 
claim cannot be allowed on a direct or presumptive basis.  

Diabetes Mellitus

As noted above, the evidence shows that the veteran served in 
Vietnam, and thus exposure to Agent Orange is presumed.  
However, the record does not show treatment in service for 
diabetes mellitus, and does not contain medical records 
showing a current diagnosis for the disorder.  The Board has 
reviewed the entire file including VA outpatient treatment 
records dated beginning in 1970 and until 2005, and private 
records dated beginning in 1976.  In addition the Board has 
reviewed VA examination reports including reports in 1987, 
1991, 1992 and 2003, and there is no finding of diabetes 
mellitus.  

A claim for service connection must be based on a diagnosed 
current disorder. The medical evidence does not show the 
veteran to be diagnosed with diabetes mellitus.  Therefore, 
there is no basis on which to apply a connection with his 
presumed exposure to herbicides during his service in 
Vietnam.  Caluza v. Brown, 7 Vet. App. at 506.  In terms of 
whether the veteran is entitled to service connection on a 
direct basis of causation, as set forth above, there is no 
evidence of diabetes in his SMRs, and no current disorder 
which could be associated with service.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Absent a showing of 
current disability, the claim cannot be allowed on a direct 
or presumptive basis.  

Earlier Effective Date for Service Connection for Erectile 
Dysfunction

The veteran is seeking an effective date earlier than January 
11, 2005 for the award of service connection for erectile 
dysfunction.  He claims that this disorder began as a result 
of taking antidepressants in 1991.  Under 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a  grant of direct 
service connection will be the day following  separation from 
active service, or the date entitlement arose  if a claim is 
received within one year after separation from  service.  
Otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).

A claim is a communication or action indicating an intent to 
apply for a benefit which it identifies.  38 C.F.R. § 3.155 
(2006). Effective dates are based on dates of claim or dates 
entitlement arose.  Since a claim for service connection for 
erectile dysfunction was not filed within one year of service 
discharge, the effective date is the later of the date of 
claim or the date entitlement arose.  In this case, there was 
not a claim for service connection for this disability filed 
before January 11, 2005.   

VA outpatient treatment records show that the veteran was 
noted to have sexual problems in the 1990's.  A January 7, 
2005 report shows that he was given a Viagra starter pack.  
Therefore, regardless of whether entitlement arose in  the 
1990's or later, because the claim for service  connection 
for erectile dysfunction was not  filed earlier than January 
11, 2005,  an effective date earlier  than that cannot be 
granted for service connection for it.   38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  In this case, the controlling date is the 
date of the claim.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO sent the veteran a notice letter concerning service 
connection for peripheral neuropathy in June 2003.  This 
letter was mailed well before the January 2004 rating 
decision.  The RO sent the veteran a notice letter in 
September 2005 concerning service connection for diabetes 
mellitus.  This letter was mailed well before the January 
2004 rating decision.  The letters described the evidence 
necessary to substantiate the claims; identified what 
evidence VA was collecting; requested the veteran to send in 
particular documents, including medical records; and 
identified what evidence might be helpful in establishing his 
claims.  

As to the earlier effective date issue, the RO's May 2004 
2002 letter describing the evidence needed to support the 
veteran's claim was timely mailed before the July 2004 rating 
decision.  It described the evidence necessary to 
substantiate the claim, and met all of the requirements noted 
above, including informing the veteran that it was ultimately 
his responsibility to see to it that any records pertinent to 
his claim are received by VA.  Moreover, the veteran was 
provided notice as to effective date requirements in the 
August 2004 SOC.  Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  


The notice letters on service connection did not, however, 
address what evidence was needed with respect to the 
disability rating criteria or the effective date for service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).   This veteran was not 
harmed not receiving that information, however, because 
service connection was denied, rendering moot the issues 
relating to rating criteria and the effective date of an 
award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's treatment records at a VA facility, 
and scheduling C&P medical examinations.  He has not 
identified any records which could be pertinent to his claim 
that have not been secured.  There is no indication that 
there are any outstanding records that are pertinent to this 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  


ORDER

Service connection for peripheral neuropathy of both upper 
extremities to include as due to exposure to herbicides, is 
denied. 

Service connection for diabetes mellitus, to include as due 
to exposure to herbicides, is denied. 

An effective date earlier than January 11, 2005 for the grant 
of service connection for erectile dysfunction is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


